Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 8-14 are allowed.
3.	Claims 2, 6, 7, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3 – 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tiscareno et al. (US 2011/0116643 A1) in view of Usher et al. (US 2020/0275223 A1).
Claim 1, Tiscareno teaches a method performed by an in-ear headphone (Tiscareno,  abstract), the method comprising: obtaining an audio signal from an audio source device paired with the in-ear headphone (Tiscareno, Fig.1, electronic device 10 and earbud 24; Fig.2 and ¶0008, audio test signal from electronic device 10 control circuitry drives earbud speakers); driving, using the audio signal, a speaker of the in-ear headphone to output a sound into an ear canal of a user (Tiscareno, Fig.8 and ¶0054-¶0055) (¶0038, earbud insert into ear canal), wherein a first ear tip is coupled to the in-ear headphone and is inserted into the ear canal of the user (Tiscareno, ¶0025-¶0026, earbud with soft plastic fins help seat earbud in ear. Earbud forms a seal); obtaining a microphone signal that is responsive to the outputted sound (Tiscareno, Fig.8 and ¶0056, microphone 72 may make corresponding sound measurements); notifying the user in response to a parameter (Tiscareno, ¶0047, parameter associated with measured earbud seal) associated with the microphone signal being less than a threshold (Tiscareno, ¶0058, low seal quality, warning message displayed for user) (¶0047, low seal quality (below threshold)).
Tiscareno teaches the claimed invention.
Tiscareno does not teach to replace the first ear tip with a second ear tip.
Usher teaches to replace the first ear tip with a second ear tip from an earbud seal test (Usher, ¶0102) (Usher, claim 1, if the eartip seal is below a threshold level, indicating that a new eartip is needed). The motivation to combine Usher with Tiscareno is for ensuring an earbud seal is within normal operating specifications (Usher, ¶0102).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where to replace the first ear tip with a second ear tip as taught by Usher in Tiscareno for ensuring an earbud seal is within normal operating specifications.

Claim 4, the combination of Tiscareno and Usher teaches wherein the at least one frequency band is a low-frequency band that is less than 1000 Hz (Tiscareno, ¶0046).
Claim 5, the combination of Tiscareno and Usher teaches wherein the parameter is further based on a difference between the frequency response and the target frequency response for a high-frequency band that is equal to or greater than 1000 Hz (Tiscareno, ¶0061).
Claim 18, Tiscareno does not teach determine whether an energy level of spectral content of the audio signal at a frequency band is above a threshold, wherein the instructions to measure the frequency response is in response to the energy level being above the threshold.
Usher teaches determine whether an energy level of spectral content of the audio signal at a frequency band is above a threshold, wherein the instructions to measure the frequency response is in response to the energy level being above the threshold (Usher, ¶0101). The motivation is for measurement of volume signal level (Usher, ¶0101).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where determine whether an energy level of spectral content of the audio signal at a frequency band is above a threshold, wherein the instructions to measure the frequency response is in response to the energy level .

6.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tiscareno et al. (US 2011/0116643 A1).
Claim 15, Tiscareno teaches an in-ear headphone (Tiscareno, Fig.8) (Fig.1 and 2; ¶0028, headset 18) comprising: a speaker (Tiscareno, Fig.8, speaker 74); an internal microphone (Tiscareno, Fig.8, microphone 72) that is configured to capture sound inside an ear canal of a user (Tiscareno, Fig.8 and ¶0056, microphone 72 may make corresponding sound measurements); a processor (Tiscareno, Fig.2 and ¶0033, headset 18 with processor); and memory having instructions (Tiscareno, ¶0033) which when executed by the processor causes the in-ear headphone to drive, using an audio signal, the speaker to output a sound into the ear canal of the user (Tiscareno, Fig.8 and ¶0054-¶0055) (¶0038, earbud insert into ear canal), wherein the-an ear tip is coupled to the in-ear headphone and is inserted into the ear canal of the user (Tiscareno, ¶0025-¶0026, earbud with soft plastic fins help seat earbud in ear. Earbud forms a seal); responsive to the outputted sound, measure a frequency response of a microphone signal captured at the internal microphone (Tiscareno, ¶0054-¶0057); and transmit, a parameter (Tiscareno, Fig.7 and ¶0047, parameter as function of measured earbud seal quality.  Low seal quality levels results in warning message to user) associated with the frequency response of the microphone signal to an audio source device (Tiscareno, ¶0058, low seal quality, warning message displayed for user; Fig.1 and ¶0029, device 10 cellular phone).

In an embodiment, Tiscareno teaches the wireless earpieces (Tiscareno, Fig.1 and ¶0030).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in a wireless communication link as taught by Tiscareno for the advantage of a cordless link (cords free) between the wireless earpieces and the cellular phone.
Claim 16, the combination of Tiscareno and Usher teaches wherein the parameter is based on differences between the measured frequency response and a target frequency response at a low-frequency band and a high-frequency band (Tiscareno, ¶0041-¶0046).
Claim 17, the combination of Tiscareno and Usher teaches wherein the low-frequency band is below 1000 Hz and the high-frequency band is at or above 1000 Hz (Tiscareno, ¶0061).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 22, 2021
/SIMON KING/Primary Examiner, Art Unit 2653